Citation Nr: 0505734	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-20 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served with the Commonwealth Army of the 
Philippines from December 1941 to June 1946.  He was a 
prisoner of war at Malaybalay, Bukidnon from May 11, 1942 to 
August 22, 1943.  The veteran died in April 2001.  The 
appellant is veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in April 2001. The death certificate 
lists the cause of death as pneumonia, severe; secondary to 
cerebrovascular accident, probably thromboembolism; and 
secondary to chronic hypertension.

3.  At that time of his death, service connection was in 
effect for post-traumatic, mild, chronic encephalopathy 
manifested by headaches and dizziness; ischemic heart disease 
as a residual of beriberi; trephine burr hole scar, right 
parietal region; residual of shrapnel wound, left back, with 
metallic foreign body in the left lateral chest; peripheral 
neuropathy, right lower extremity; residual, shrapnel wound, 
involving latissimus dorsi, mild; and malaria.

4.  There is competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
service connected-disabilities.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
established.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (West 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, there is sufficient 
evidence of record to grant this claim.  Therefore, no 
further development is needed.


Laws/Regulations

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R.     § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The veteran died in April 2001. The death certificate lists 
the cause of death as pneumonia, severe; secondary to 
cerebrovascular accident, probably thromboembolism; and 
secondary to chronic hypertension.  At that time of his 
death, service connection was in effect for post-traumatic, 
mild, chronic encephalopathy manifested by headaches and 
dizziness; ischemic heart disease as a residual of beriberi; 
trephine burr hole scar, right parietal region; residual of 
shrapnel wound, left back, with metallic foreign body in the 
left lateral chest; peripheral neuropathy, right lower 
extremity; residual, shrapnel wound, involving latissimus 
dorsi, mild; and malaria.

Private treatment records from Maria Reyna Hospital dated 
from March to April 1997 revealed an impression of probable 
cardiomegaly of the left ventricle with CT ration of .53 or 
just due to sitting position and atheromatous aorta.  An 
electrocardiogram revealed a complete right bundle branch 
block.  An April 1997 x-ray showed an impression of old 
infarct, right parietal lobe (superior aspect) cerebral 
atrophy.  A June 1998 report's diagnoses were status post-
cerebral infarction, multiple; coronary artery disease, among 
others.  A Dr. Garcia also provided a September 2001 
certificate asserting that the veteran was hospitalized for 
decubitus ulcer and stats post multiple infarcts in April 
2001.  

In light of the aforementioned, the Board submitted the 
claims folder for a medical expert opinion in April 2004.  
The Board requested that the medical expert opine (1) as to 
the degree of medical probability, if any, that any service-
connected disability contributed substantially or materially 
to the cause of the veteran's death; that it combined to do 
so; and/or that it aided or lent assistance to the production 
of death; (2) the degree of medical probability, if any, that 
any service-connected cardiovascular disorder resulted in 
debilitating effects and general impairment to the extent 
that it rendered the veteran materially less capable of 
resisting the effects of other disease or injury primarily 
causing death; and (3) the degree of medical probability, if 
any, that any service-connected disability was by it nature 
so overwhelming that eventual death could have been expected, 
irrespective of coexisting condition, and thus may have had 
material influence in accelerating death.

The medical expert submitted his response in May 2004.  He 
asserted that he had reviewed the medical record, the claims 
folder and the medical expert opinion request.  The expert 
related that the veteran died at home and that the cause of 
death, without autopsy was listed as pneumonia, severe; 
secondary to cerebrovascular accident, probably 
thromboembolism; and secondary to chronic hypertension.  The 
expert stated that without autopsy it was difficult to state 
with certainty the cause of death.  However, "on the basis 
of the patient's age of 82 at the time of death, as well as 
prior ischemic heart disease, diagnosis as listed in the 
medical record, it is highly likely that the cause of death 
is cardiovascular and therefore related to his service 
connected conditions (answer to question 1)."  As to 
question 2, the expert asserted that "in the presence of 
underlying cardiovascular disease, it is known that the 
mortality from infection such as pneumonia is increased."  
As to question 3, the expert held there was no degree of 
medical probability, that any service-connected disability 
was by its nature so overwhelming that eventual death could 
have been expected, irrespective of coexisting condition, and 
thus may have had material influence in accelerating death.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In view of the veteran's service connected disability, the 
private treatment records, and the medical expert opinion 
noted above, and in the absence of any medical opinion to the 
contrary, the Board finds that, with the application of the 
doctrine of reasonable doubt, service connection for cause of 
the veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 
5107(b); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.




ORDER

Service connection for cause of the veteran's death is 
granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


